Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claim 1,
“monitor a patient before a diagnostic scan executed with the medical imaging system; receiving a request to initiate the diagnostic scan;
tracking patient motion based on the output from the one or more patient monitoring devices before initiation of the diagnostic scan and while an imaging source is deactivated; and
initiating the diagnostic scan responsive to the tracked patient motion meeting a predetermined condition”

Claim 12,
“obtaining output from one or more patient monitoring devices configured to monitor a patient before and during a diagnostic scan executed with the medical imaging system;
acquiring medical imaging data of the patient with the medical imaging system via activation of an imaging source and sampling of a plurality of detectors;
determining a patient state based on the output from the one or more patient monitoring devices; 
responsive to the patient state meeting a predetermined condition, outputting a notification to the patient and pausing the diagnostic scan;
wherein pausing the diagnostic scan includes deactivating the imaging source and the plurality of detectors”

Claim 17,
“one or more image sensors positioned to image the patient when positioned in the bore; 
a computing device configured with executable instructions in non-transitory memory that when executed cause the computing device to: 
acquire medical imaging data of the patient with the diagnostic medical imager via activation of an imaging source and sampling of a plurality of detectors;
track patient motion based on output from the one or more image sensors; and responsive to patient motion exceeding a threshold level, pause the acquisition of the medical imaging data;
wherein pausing the acquisition of the medical imaging data includes system deactivating the imaging source and the plurality of detectors”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793